Citation Nr: 0842900	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-23 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.  He died in November 2005.  The appellant is the 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by which the RO in 
Huntington, West Virginia, denied entitlement to service 
connection for the cause of the veteran's death.  

In April 2008, the appellant testified at a hearing before 
the undersigned Veterans Law Judge via video teleconference.  
The transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.  

2.  The available evidence is in relative equipoise as to 
whether the veteran's death was caused by Agent Orange 
exposure in service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

The record reflects that the veteran served in Vietnam during 
the Vietnam era.  

In August 2005, the veteran was diagnosed with metastatic 
signet ring cell carcinoma also referred to in the record as 
adenocarcinoma of the stomach and gastric cancer.

In a September 2005 written statement, the veteran's 
oncologist, M. Metcalfe, M.D., indicated that when the 
veteran's cancer was diagnosed, it was found to have widely 
metastasized with metastases in the lymph nodes and multiple 
subcutaneous nodules in addition to the main tumor mass in 
the stomach.  Dr. Metcalfe asserted there was no curative 
potential but that treatment could prolong the veteran's life 
by a number of months.  Dr. Metcalfe noted the veteran's 
history of Agent Orange exposure in Vietnam and opined that 
given the very rare nature of gastric carcinoma in the United 
States, one would have to suspect that herbicides were 
potentially etiologic in the veteran's cancer.  

The foregoing medical opinion was reiterated by N.R. Farris, 
M.D., the veteran's internist, in a September 2005 written 
statement.  

The record contains no other medical opinion regarding the 
etiology of the veteran's cancer.

The Board observes that the record contains a statement of 
the appellant, who is a nurse, as well as general information 
regarding the impact of herbicide exposure upon health.  This 
evidence need not be outlined in detail.  The general 
information does not pertain to the veteran specifically, and 
cannot serve, in and of itself, to support the appellant's 
claim.  The appellant, a nurse, is not likely competent to 
render oncological opinions upon which the Board may rely; 
her statements, therefore, do not serve to bolster her claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The Board, for these 
reasons, will discuss this evidence no further.

Discussion 

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
38 C.F.R. § 3.312(b).

Only one cause for the veteran's death has been listed, 
namely gastric cancer.  It is not one of the conditions 
presumptively associated with Agent Orange exposure.  
38 C.F.R.§§ 3.307, 3.309.  However, as the veteran served in 
Vietnam during the Vietnam Era, he is presumed to have been 
exposed to Agent Orange.  38 C.F.R. § 3.307.  The evidence 
suggests a link between such exposure and the eventual onset 
of gastric cancer.  Indeed, Dr. Metcalfe indicated that "one 
would have to suspect" an association between the veteran's 
cancer and Agent Orange exposure in Vietnam, as the veteran's 
gastric cancer was extremely rare in the United States.  The 
opinions of Drs. Metcalfe and Farris are the only ones of 
record regarding the specific etiology of the veteran's 
cancer.  Because Dr. Metcalfe is a specialist, namely an 
oncologist, his medical expertise is particularly relevant 
herein.  Moreover, the Board notes that he provided a 
rationale for his opinion.  The Board, therefore, credits his 
findings.  The Board observes that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
The evidence indicates that the veteran's death resulting 
from gastric cancer is due to Agent Orange exposure in 
service; thus, service connection for the cause of the 
veteran's death is granted.  38 C.F.R. § 3.312.

The Board acknowledges that medical evidence that is 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Dr. Metcalfe's opinion, in the Board's view, cannot be 
characterized as such.  He opined specifically regarding the 
veteran's particular cancer, and his medical expertise lends 
further credibility to his medical findings.  Hence, when 
viewing the evidence in the light most favorable to the 
appellant, she must prevail.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


